Name: Commission Regulation (EEC) No 2082/82 of 29 July 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 82 Official Journal of the European Communities No L 221 /9 COMMISSION REGULATION (EEC) No 2082/82 of 29 July 1982 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1769/82 (3), as amended by Regulation (EEC) No 1 876/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1769/82 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 (J) OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 196, 5 . 7 . 1982, p . 16 . (4) OJ No L 206, 14. 7 . 1982, p . 24 . No L 221 / 10 Official Journal of the European Communities 30 . 7 . 82 ANNEX to the Commission Regulation of 29 July 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 04.01 A I b) 04.01 A II a) 1 04.01 A II a) 2 04.01 A II b) 1 04.01 A II b) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 0110 19-84 0120 17-43 0130 17-43 0140 21-33 0150 16-22 0160 20-12 0200 42-69 0300 90-31 0400 139-57 0500 11-50 0620 76-60 0720 128-89 0820 131-31 0920 148-39 1020 69-35 1120 121-64 1220 124-06 1320 141-14 1420 26-11 1520 35-25 1620 90-31 1720 139-57 1820 36-27 2220 per kg 0-6935 (4) 2320 per kg 1-2164 O 2420 per kg 1-41140 2520 per kg 0-6935 0 2620 per kg 1 -21 64 0 2720 per kg 1-4114 0 2820 46-11 2910 per kg 0-9031 0 3010 per kg 1-3957 0 3110 164-20 3210 200-32 3300 176-06 0 3900 204-99 0 4000 136-17 0 4410 140-35 O 4510 141-54 0 4610 238-26 4710 204-99 4800 190-66 H 04.02 B II b) 2 04.03 A 04.03 B 04.04 A 04.04 B 04.04 C 04.04 D II a) 1 04.04 D II a) 2 04.04 D II b) 04.04 E I a) 04.04 E I b) 1 30 . 7. 82 No L 221 / 11Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 150-06 (") 04.04 E I c) 1 5210 1 12-55 04.04 E I c) 2 5250 246-78 04.04 E II a) 5310 204-99 04.04 E II b) 5410 246-78 17.02 A II 5500 40-14 21.07 F I 5600 40-14 23.07 B I a) 3 5700 54-43 23.07 B I a) 4 5800 70-38 23.07 B I b) 3 5900 66-34 23.07 B I c) 3 6000 55-65 23.07 B II 6100 70-38 No L 221 / 12 Official Journal of the European Communities 30 . 7. 82 (') For the purposes of this tariff subheading, 'special milk for infants means products free from pathogenic toxicogenic germs and containing per gram less than 1 0 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities . (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and (c) 17-39 ECU. (5) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 17-39 ECU. 0 The levy is limited to :  18-13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9-07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. f7) The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82 . (') The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. ( ®) The levy is limited to 36-27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (h) of that Annex imported from Austria or Finland. ( 10) The levy is limited to 12 09 ECU per 100 kg net weight :  for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77-70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101-88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65-61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania or Turkey and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel , Romania, Turkey or Cyprus,  to 55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria,  to 18-13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  12-09 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. (,2) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (13) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and sub ­ headings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.